Citation Nr: 0843091	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-14 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
wrist injury. 
 
2.  Entitlement to service connection for a bilateral hearing 
loss disability.

3.  Entitlement to service for tinnitus.


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel








INTRODUCTION

The veteran served on active duty from May 1973 through March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision, which 
denied, in pertinent part, service connection for left wrist 
and hand disabilities, a bilateral hearing loss disability, 
and tinnitus.  

The veteran requested a travel board hearing, which was 
scheduled for November 2008.  However, the veteran failed to 
appear for the hearing, and the Board deems the request for a 
hearing withdrawn.  38 C.F.R. § 20.702(d)(2008).

Furthermore, the Military Order of the Purple Heart withdrew 
its representation of the veteran in November 2007.  

The Board notes that medical records dated in April 2007 
indicate that the veteran was diagnosed with Alzheimer's 
disease and found to be incapacitated.  The veteran's wife 
has requested that she be appointed the legal guardian for 
the veteran's VA benefits.  The Board refers this matter to 
the RO to determine whether the veteran is competent to 
handle matters related to VA or whether his wife or another 
appropriate individual should be appointed the veteran's 
fiduciary for such issues. 


FINDINGS OF FACT

1.  The record does not reflect any residuals of an in-
service left wrist injury.  

2.  The record does not reflect a current bilateral hearing 
loss disability.  

3.  The record does not reflect a current diagnosis of 
tinnitus.




CONCLUSIONS OF LAW

1.  A left wrist disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2. A bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).

3.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the veteran's claims, 
letters dated November 2005 and March 2006 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records, VA 
medical records, and private medical records are in the file, 
including the medical records relating to the veteran's 
Social Security Administration disability benefits decision.  
The veteran has not referenced any further outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claims, as defined by 
law. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In December 2006, the RO requested that medical examinations 
be scheduled first at the VA Medical Center in Saginaw, 
Michigan and then at the VA Medical Center in Ann Arbor, 
Michigan.  The veteran was scheduled for (i) a joint 
examination to evaluate the veteran's left wrist and hand 
disabilities and (ii) an audiological examination to assess 
the veteran's bilateral hearing loss disability and tinnitus.  
It should be noted that the veteran was initially scheduled 
for these examinations in January 2007; however, due to some 
confusion, the examinations were rescheduled for March 2007.  
Nevertheless, the veteran was notified of this change in a 
February 2007 letter which provided him with notice that he 
was to undergo examinations at the VA Medical Center in Ann 
Arbor, Michigan.  The veteran, however, failed to report to 
these examinations and made no attempt to reschedule the 
examinations.  He has not provided any good cause explanation 
for his failure to report to his examinations.  

The duty to assist the veteran in the development of facts 
pertinent to his claims is not a "one-way street." See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  The Board concludes 
that the medical center has made reasonable attempts to 
provide the examinations in question.  Because the veteran 
has not assisted in his appeal, he has lost his opportunity 
to develop these claims.  When a claimant of VA benefits 
fails to appear for a scheduled VA medical examination in a 
service connection case, the claims will be decided based 
upon the evidence of record.  See 38 C.F.R. § 3.655 (2007).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).


II.	Service Connection

The veteran contends that he has a left wrist, and bilateral 
hearing loss disabilities, and tinnitus which resulted from 
his active military service from May 1973 to March 1980.  For 
the reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claims.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

a.	Residuals of a Left Wrist Injury 

The veteran claims he has residuals of a left wrist injury to 
include hand atrophy as a result of an in-service fall.

The claims file contains the veteran's service medical 
records.  His enlistment examination reflects that his upper 
extremities were within normal limits and does not mention 
any problems with the veteran's left wrist or hand.  Service 
medical records dated in September 1979 indicate that he 
presented for treatment of lacerations of the left hand and 
wrist after falling through a window.  The treatment notes 
indicate possible tendon problems.  After October 1979, the 
veteran did not seek further treatment for left wrist or hand 
problems.  There was no separation examination as the veteran 
waived the requirement of such an examination in November 
1979, and an attending physician, upon reviewing the 
veteran's service medical records, indicated that the veteran 
did not require the examination.  

The post-service medical records do not reflect any 
complaints, treatment or diagnoses of left wrist or hand 
problems.  Without a current diagnosis of a left wrist 
disability, service connection cannot be granted.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  

As previously noted, the veteran failed to report to his 
scheduled VA medical examination.  As such, the Board is 
required to review the claim based on the evidence of record 
which is currently negative for disability.  See 38 C.F.R. §  
3.655.  

The weight of the evidence is against the claim of service 
connection for a left wrist disability.  See Hickson, supra; 
38 C.F.R. § 3.303.  The benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b.	 Bilateral Hearing Loss and Tinnitus

The veteran also contends that he has a bilateral hearing 
loss disability and tinnitus as a result of in-service noise 
exposure.  

With respect to the claim of service connection for a hearing 
loss disability, the threshold for normal hearing is from 0 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  Further, 38 C.F.R. § 3.385, discussed below, 
operates to establish when a hearing loss can be service 
connected.  Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the veteran's service personnel records 
indicate that he was a Fire Control Instrument Repairman and 
concedes that noise exposure is consistent with this duty.  
There is no evidence, however, that the veteran sought 
treatment for any hearing problems or was diagnosed with a 
bilateral hearing loss disability or tinnitus during service 
or upon his separation from service.  As noted above, the 
veteran waived his separation examination in November 1979.  

The post-service medical records do not show that the veteran 
sought medical treatment for any hearing problems nor do they 
reflect a diagnosis of a bilateral hearing loss disability.  
No audiograms have been performed.  The veteran's complaints 
are, therefore, insufficient to establish a bilateral hearing 
loss disability under 38 C.F.R. §  3.385.  The veteran also 
has not sought treatment or obtained a diagnosis of tinnitus.  
Without a diagnosis of a bilateral hearing loss disability or 
tinnitus, service connection cannot be granted.  See 
Degmetich, supra.  

Again, the veteran failed to report to his scheduled VA 
medical examination and the Board must look to the evidence 
of record.  See 38 C.F.R. §  3.655.  The Board finds no 
current diagnosis for a bilateral hearing loss disability or 
tinnitus and concludes that the weight of the evidence is 
against the claims for service connection.  See Hickson, 
supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic diseases of the nervous 
system, which includes sensorineural hearing loss, becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  The record does not reflect a 
diagnosis of a hearing loss disability within one year of 
service separation or currently; and therefore, he cannot 
benefit from application of the presumption.  Id.

The Board finds that the preponderance of the evidence is 
against the veteran's claims for a bilateral hearing loss 
disability and tinnitus.  The benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert, supra.


ORDER

Entitlement to service connection for residuals of a left 
wrist injury is denied. 

Entitlement to service connection for a bilateral hearing 
loss disability is denied.

Entitlement to service connection for tinnitus is denied.  






____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


